               Case 10-35179      Doc 45     Filed 06/30/21   Page 1 of 1




                      UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF MARYLAND
                                Baltimore
                           _________________ DIVISON


In Re:                                  :
                                        :
SHAKIA MONIQUE GRAHAM,                                  10-35179
                                        :       Case No:_________
                                        :
                            Debtor(s)   :                 7
                                                Chapter: ________
                                        :



                NOTICE OF DEPOSIT INTO COURT REGISTRY

  Marc H. Baer
I ____________________, Chapter 7____ trustee in the above-captioned case, pursuant to

section 374(a) of the Bankruptcy Code and Federal Bankruptcy Rule 3011, submit the

        11846.23
sum of $____________ to the Court registry representing the following unclaimed funds:


Claim No.           Payee               Last Known Address                  Amount
                 Shakia Monique            6024 Amberwood Rd,
                                                                            $11,846.23
                 Graham                    Apt C2
                                           Baltimore, MD 21206




     6/29/2021
Date:___________________                                   /s/ Marc H. Baer
                                                Signature:______________________
                                                Address:
                                                          455 Main Street
                                                          Reisterstown, MD 21136
